Battle, J. -Fannie Jackson Bloyd and Alice Jackson, claiming to be the heirs of Clem Jackson, brought suit against R. S. Boyd in the Bonoke Chancery Court to set aside a deed executed by Clem Jackson, their father, in his lifetime, to the defendant. They alleged that the deed was without adequate ■consideration, and was procured by fraud. The defendant answered, admitting the execution of the deed, and denying the other allegations in the complaint. .The deed was made on the 12th day of April, 1905, and conveyed a certain tract of land, containing eighty acres, to the defendant. The consideration stated was one hundred dollars, the receipt of which the grantor acknowledged in the deed. On the same day the grantor and grantee entered into the following contract in writing: “Know all men by these presents: “That Clem Jackson, party of the first part, and R. S., Boyd, party of the second part, do hereby make and enter into the following contract, towit: wheréas, Clem Jackson has on this day sold to R. S. Boyd, the S. % of S. E. of sec. 9, 1 S., R. 8 W. in Bonoke County, Arkansas, for and in consideration of $100 cash in hand, the payment of which is hereby acknowledged. And it is further agreed that the said Clem Jackson is to receive one-half of the net proceeds from the place, after taxes and expenses are deducted. At the death of Clem Jackson, the term of this agreement expires, and the land'and entire proceeds shall remain in R. S. Boyd. Furthermore, the said R. S. Boyd, party of the second part, shall keep the taxes paid upon the land, use his best business tact in the management of the same. He also further agrees to care for the said Clem Jackson or have it done when sick, and to see that he has food, clothes, and necessary attention when sick. It is further agreed and understood that this agrément is made at t'he request and solicitation of the said Clem Jackson. “Witness: Joshua Wardrow. his “Crrm X Jackson mark “R. S. Boyd.” After executing the deed Jackson improved and hopes of his recovery were entertained, but he grew worse and died on ■ the 17th of June, 1905, leaving plaintiffs his only heirs. The court, after hearing the evidence, found that the defendant “did not practice any actual fraud whatever upon Clem Jackson,-but, by the. terms of said contract had and made with the said Clem Jackson, he only undertook to take care of and provide for the said Clem Jackson while sick, and the court further finds that the said R. S. Boyd did in- , fact take care of and provide for the said Clem Jackson, but that the services were an inadequate consideration for the deed and the property therein described.” The court cancelled the deed and contract, and rendered judgment for the costs against the defendant, and he appealed. The evidence showed that the one hundred dollars stated in the deed to have been paid for the land were not paid, but were to be used by Boyd in the improvement of the land, one half of the proceeds of which Clem Jackson was to have during his life. The preponderance of the evidence sustains the finding of the court to the effect that defendant did not practice any actual fraud upon Clem Jackson, and that he did take care of and provide for Clem Jackson. But it does not sustain the finding that the defendant only undertook to take care of and provide for his grantor while sick. He agreed and undertook to see that he “had necessary attention when sick,” but this was in addition to food and clothes to be furnished when needed. This is a reasonable construction of the contract. Why should he furnish food and clothes only when he was sick? He was feeble and unable to work, and would need them as much, if not more, when well as when sick. But the contract as written was ambiguous and incomplete, and parol evidence was admissible to show what the words actually used meant. The evidence shows that he was to maintain and support Jackson during his lifetime. This sustains the construction we place upon the contract. This is everywhere regarded as a sufficient consideration for a deed. 2 Devlin on Deeds, (2 Ed.), § 807, and cases cited. The decree is reversed, and the cause is remanded with directions to the court to render decree in accordance with this opinion. Hart, J., being disqualified, did not participate.